DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Krieg et al (US 20200193006)  in view of  Waltermann et al (US 10467402) and Official Notice.
With respect to claim 8,  Krieg teaches determine whether a sensor data signature that is characteristic of sensor data collected from a sensor of the device connected to a network corresponds to one of a plurality of recognized sensor data signatures that are respectively characteristic of sensor data collected from respective sensors of respective recognized devices (para [0053] The measurements taken from sensor data are used to extract unique signature associated with a specific vehicle component; paras [0005-0006] a first sensor associated with the first vehicle component and configured to generate first sensor data representative of the first characteristic; […] generate a first component signature based on the received first sensor data, the first component signature being unique to the first vehicle component; paras [0027-0028] This fixed pattern of noise can be used as a component signature of the ToF sensor that can be used to identify the ToF sensor itself), wherein the sensor data signature identifies the device (para [0042] each vehicle component is paired with the vehicle (ie. the device)).
	Krieg does not explicitly teach authenticate the device connected to the network for communication over the network responsive to determining that the sensor data signature of the device corresponds to one of the plurality of recognized sensor data signatures.  However, Krieg paragraphs [0048] teaches: “Upon receiving the multi-component fingerprints stored in the secure elements 3a-3a, the processor 11 is configured to compare each multi-component fingerprint to the multi-component fingerprint retrieved from the secure element 12 or from the manufacture's database”; and paragraph [0053] teaches “creating unique fingerprint of the device responsive to determining that at least one of: the sensor data signature of the device corresponds to one of the plurality of recognized sensor data signatures, this unique vehicle-fingerprint can then be used for any security-related application such as exchange and integration of only authentic vehicle components or as a vehicle ID to be used in vehicle-to-vehicle communications” (ie. other machine-to-machine communications). Official Notice is taken that authenticating a device is a well known security-related application when a device’s fingerprint or signature is available. It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to use the unique fingerprint of the vehicle taught by Krieg to authenticate the vehicle in order to ensure the communication between vehicles occurs between intended vehicle.
server and client components, connected over a network such that data may be exchanged between the client and server components”; col.8, lines 58-64: authenticate the first device in accordance with present principles. In this example, the electrical characteristic information may pertain to a rate (e.g., in nanoseconds or even sub-nanoseconds) and/or power line frequency at which data is received from a first device (traffic pattern); col.9, lines 8-34), wherein the traffic pattern signature identifies the device (col.9, lines 61-64; col.10, lines 49-55); and Waltermann teaches authenticating the device connected to the network for communication over the network responsive to determining that the sensor data signature of the device corresponds to one of the plurality of recognized sensor data signatures and the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures (Waltermann col.6, lines 55-64: authenticate first device using electrical characteristic information; col.9, lines 35-51: compare the pattern identified at block 508 to the reference pattern accessed at block 510 to determine whether they match (e.g., at least within a predefined tolerance) and hence whether the predetermined data packets are being received in a pattern consistent with transmission from the first device […] Responsive to an affirmative determination at 512, the logic may move to block 514 where the logic may authenticate the first device).  It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to add additional authentication to a device using traffic pattern signature to authenticate a device taught by Waltermann to the authentication method taught by Krieg in order to ensure the more accurate authentication.

With respect to claim 9, Waltermann teaches determining whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures while the device is connected to the network (Waltermann col.9, lines 35-48). It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to modify Krieg with the determining step taught by Waltermann for the motivation discussed in claim 8 above.

With respect to claim 10, Waltermann teaches revoking authentication of the device responsive to determining that the traffic pattern signature of the device does not correspond to one of the plurality of recognized traffic pattern signatures (Waltermann col.9, lines 49-56: the logic may fail/decline to authenticate the first device and may take other appropriate action, such as discarding the data being received). It would have been obvious to one of ordinary skilled the art, before the effective filing date of the 

With respect to claim 11-12,  Krieg in view of Waltermann do not explicitly teach initiate a request for verification of user credentials responsive to determining that the sensor data signature of the device does not correspond to one of the plurality of recognized sensor data signatures; and adding the sensor data signature of the device to the plurality of recognized sensor data signatures and authenticate the device for communicating over the network responsive to verification of the user credentials.  However, Krieg [0052] teaches upon installing a new vehicle component, the authorized maintenance shop may trigger a new multi-component fingerprint to be generated and stored in the secure elements 3a-3f and 12.  Official notice is taken that it would have been well known and obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to initiate a request for verification of user credentials in order to ensure a user or a maintenance shop is an authorized person who is authorized to have  a new component’s signature to be added to the database of signatures. 

With respect to claim 13,  Krieg in view of Waltermann do not explicitly teach repeatedly determining whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures for a period of time responsive to a negative determination at diamond 512, the logic may instead move to block 516 where the logic may fail/decline to authenticate the first device and may take other appropriate action”.  Official Notice is taken that repeating authentication several times after the first authentication is failed would have been well known appropriate action.  It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention to repeatedly performing authentication several more times by repeatedly perform the steps 508-510 (fig. 5; col. 9, lines 35-55) which steps determine whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures after the first authentication is failed in order to minimize error in the authentication process due to traffic glitches.

With respect to claims 1-2, 14, refer to claim 8 above.  

With respect to claims 3-4, 15-16, refer to claim 11-12 above.

With respect to claims 5, 19 refer to claim 13 above.

With respect to claims 6, 20 refer to claim 10 above.



With respect to claim 17-18, Waltermann teaches the plurality of recognized traffic pattern signatures is to be learned by the traffic pattern signature authenticator based on the traffic patterns observed from the respective recognized devices (Waltermann col.10, lines 27-39, new expected micro-current pattern from incoming data packets is to be learned and generated).  Furthermore, Waltermann teaches the plurality of recognized sensor data signatures is to be learned by the sensor data authenticator based on the sensor data collected from the respective sensors of the respective recognized devices (Watermann col.9, lines 8-25 teaches  the micro-current pattern is also collected by sensors when packets are arrived). It would have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                             12/31/2021